                                                                              FILED
                                                                              MARO 4 2020
                                                                          Clbrk, l:J.S. District Court
                                                                              ,stnct_Of Montana
                  IN THE UNITED STA : S DISTRICT COURT                             MltWSoula
                      FOR THE DISTRI   OF MONTANA
                           MISSOUL     !VISION


 UNITED STATES OF AMERICA,                           CR 19-50--M-DWM

              Plaintiff,

       vs.                                                  ORDER

 JEFFERY SHAWN McDEVITT,

              Defendant.


      Defendant Jeffery Shawn McDevitt l aving moved unopposed to correct the

spelling of his first name,

      IT IS ORDERED that the defendan 1s motion (Doc. 31) is GRANTED. The

caption in the indictment is AMENDED a Ireflected above. The correct spelling

of the defendant's first name is J-E-F-F-E   1-Y. The Clerk of Court is directed to

correct the spelling of the defendant's n    e in CM/ECF and the United States

Probation Office is directt to correct the ~elling in their records.

      DATED this    4         day of March, 020.




                                                           , District Judge
                                                           ·ct Court
